DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims submitted on 9/09/2021 are acknowledged and accepted. The Applicant amended 1-6, 8-10 and 12-13, and cancelled claim 7. Claims 1-6 and 8-14 are pending.
Response to Arguments
Applicant’s arguments filed on 9/09/2021, with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art Fattal et al. (US 2013/0314784).  Mirell teaches a duality modulation transmission grating configuration and Fattal teaches transmission grating configuration is a polarizer configuration (“Grating-based polarizers” (title), “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract), and Fig. 2 shows the axis).
Claim Rejections - 35 USC § 112
Claim 7 was rejected under 35 U.S.C. 112(a). The Applicant cancelled claim 7. Therefore the rejection has been withdrawn.
Claim Objections
Claim 2 recites “the polarization configuration” in lines 3-4 and 6. Claim 2 depends on claim 1. Claim 1 recites “a polarizer configuration” in line 7 and “the polarizer configuration” in lines 9-10 and 11. It is not clear the claimed polarization configuration and the polarizer configuration are the same component or those are different. 
For the purposes of examination, the Examiner interpreted "polarization configuration" and "polarizer configuration" are same configuration. Appropriate correction is required.
Claim 5 recites “the polarization configuration” (in lines 5-6 and 7) and “the polarizer configuration” (in line 11). It is not clear the claimed polarization configuration and the polarizer configuration are same component or those are different. For the purposes of examination, the Examiner interpreted "polarization configuration" and "polarizer configuration" are same configuration. Appropriate correction is required.
Claim 5 recites “the polarization configuration” in lines 5-6 and “a polarizer component” in line 10. There are insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 4, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. (US 9,817,165) in view of Fattal et al. (US 2013/0314784) and further in view of Mao (US 2007/0116068).

Regarding claim 1, Mirell teaches a generator of duality modulated electromagnetic radiation (refer to US 9,817,165), comprising:

a duality modulation transmission grating configuration having an input for receiving the source beam (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11) and at least one output from which an electromagnetic radiation beam is emitted (Fig. 2 shows output beam 13, [col. 8, line 67-col. 9, line 1]); wherein the selected axis of the beam from the source, relative to the duality modulation transmission grating configuration, imposes a desired duality modulation on the beam emitted from the at least one output of the duality modulation transmission grating configuration (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell teaches a transmission grating configuration, but doesn’t explicitly teach the grating configuration is a polarizer configuration, and a source providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam and polarization axis. 
Mirell and Fattal are related to optical devices. 
Fattal teaches grating configuration is a polarizer configuration (“Grating-based polarizers” [title], “The polarizer 100 includes a planar, sub-wavelength grating”, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include a Grating-based polarizers as taught by Fattal for the predictable result of compactness and it can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Mirell I view of Fattal doesn’t explicitly teach a source providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam.
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell in view of Fattal to include a source beam of a single longitudinal mode (SLM) type as taught by Mao for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical 
Regarding claim 2, the generator of duality modulated electromagnetic radiation according to claim 1 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 1.
Mirell further teaches the source beam polarization axis is in axial alignment with the transmission grating configuration (see Fig. 2); and the transmission grating configuration provides for at least one interaction of the source beam with a component that has its polarization axis orthogonal to that of the source beam (Fig. 2 shows one interaction of the source beam with a transmission grating component 12 that has its axis orthogonal to that of the source beam); and an effectively totally depleted duality modulated output beam is emitted from the transmission grating
Mirell doesn’t explicitly teach the transmission grating configuration is a polarizer configuration and a polarizer.
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating configuration is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); polarizer 200 [0018], “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with 
Regarding claim 3, the generator of duality modulated electromagnetic radiation according to claim 2 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 2.
Mirell further teaches the generator of duality modulated electromagnetic radiation, wherein: there are a plurality of interactions (Fig. 2 shows three times transmissions and reflections of a wave packet i.e. three interactions; “Fig. 2 … three transmission grating stages with associated input and output beams”, [col. 6, lines 40-42]); and a corresponding plurality of totally depleted radiation beams are emitted as a result of the plurality of interactions (Fig. 2 shows three individual duality modulation generator components 10, 15, and 18 and plurality of totally depleted radiation beams are emitted as a result of the plurality of interactions). 
Regarding claim 4, the generator of duality modulated electromagnetic radiation according to claim 2 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 2.
Mirell further teaches the generator of totally depleted duality modulated electromagnetic radiation as defined in claim 2 and further comprising: conventional modulating means, whereby a conventional wave modulation is imposed on said emitted totally depleted duality modulated radiations (“FIG. 2 shows a typical duality modulation cascade generator in a top view. In this example the cascade generator is 
Regarding claim 8 Mirell teaches (refer to US 9,817,165) a generator of totally depleted duality modulated electromagnetic radiation, comprising:
a source (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]) providing a linear electromagnetic radiation source beam (“Fig. 4B shows beam 11); and 
a transmission grating having an input for receiving the source beam and as many as two outputs from which electromagnetic radiation is emitted (Fig. 4A shows input 11 and two outputs 12 and 13); 
wherein a axis of the input is orthogonal to the axis of the beam source  ((Fig. 4A, 12 is orthogonal to beam 11);
and wherein one output emits a totally depleted duality modulated electromagnetic radiation beam (Fig. 4A shows the output; “substrate plates physically support the grating lines 10a and both have a common index of refraction n.sub.1 thereby giving the transmission grating 10 the property of bi-directionality of function for duality modulation”, [col. 10, lines 10-13]; “equation (10) it is possible by regression to give an expression for the occupation value of a beam ΨN-out emerging from the final stage”. “a beam with ΨN-out <1 is said to be depleted” [col. 4, line 66-col. 5, line 2]., “the depleted beam is lower in energy relative to probability by a factor of ΩN-out<1” [col. 5, lines 64-65]). 
Mirell doesn’t explicitly teach the transmission grating is a polarizer and a source providing a single longitudinal mode (SLM) source beam

Fattal teaches transmission grating is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include a source beam of a single longitudinal mode (SLM) type as taught by Mao, for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical diagnosis, 
Regarding claim 9, the generator of totally depleted duality modulated electromagnetic radiation according to claim 8 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 8.
Mirell further teaches the transmission grating is a one-channel (Fig. 4A shows one input 11), having a single output that has an axis that is orthogonal to the transmission grating output axis of the source beam (Fig. 4A, 12 is orthogonal to beam 11), whereby the configuration of source beam and one-channel transmission grating compactly and economically provides a totally depleted electromagnetic radiation beam (Fig. 4A shows two outputs from 10a on the last stage. Mirell teaches “An ordinary beam assigned an .Ω.=1 provides a convenient reference level for assessing the function of a duality modulation generator whether it is single stage or cascade … a beam with ΨN-out <1 is said to be depleted” [col. 5, line 55-62], it is possible to have a single output that has an axis that is orthogonal to the polarization axis, depending on ΨN-out; Fig.4A is a compact system).
Fattal teaches transmission grating is a polarizer configuration, a polarizer and polarization axis (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract), Fig. 2 shows the axis).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with 
Regarding claim 11. Mirell teaches (refer to US 9,817,165) a generator of conventionally modulated totally depleted duality modulated electromagnetic radiation, comprising: 
a source (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4];) providing a beam (Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40]); conventional modulating means (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11); and a transmission grating having a particular axis at an input for receiving the source beam and an output associated with that input from which electromagnetic radiation beam is emitted (Fig. 2 shows input 11 and output 19); wherein the axis of the source beam and the axis of the transmission grating at the input for receiving the source beam are mutually orthogonal (Fig. 2, 12 and 13 are mutually orthogonal); and wherein the output of the transmission grating emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell doesn’t explicitly teach the transmission grating is a polarizer and a source providing a single longitudinal mode (SLM) source beam
Mirell and Fattal are related to optical devices. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Mirell in view of Fattal doesn’t explicitly teach the source provided a beam of the single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam.
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include the source beam of a single longitudinal mode (SLM) type as taught by Mao for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, .

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. (US 9,817,165) in view of Fattal et al. (US 2013/0314784). 

Regarding claim 5. Mirell teaches a generator of duality modulated electromagnetic radiation (refer to US 9,817,165), comprising:
a source providing a coherent linearly polarized electromagnetic radiation source beam having a selected axis (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]; Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40], “to produce an increment of duality modulation … the radiation must have particular properties of wavelength and polarization”, [col. 2, lines 20-25]);
wherein the source radiation axis is in axial alignment with the transmission grating configuration (Fig. 2, source radiation 11 and duality modulation generator components 10); and 
wherein the transmission grating configuration provides for at least one interaction of the source beam with a component that has its axis aligned to that of the source beam (Fig.2, source beam 11, duality modulation generator components 10); and 

Mirell doesn’t explicitly teach the transmission grating configuration is a polarizer configuration and a polarizer.
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating configuration is a polarization configuration and a polarizer (“Grating-based polarizers” (title); polarizer 200 [0018], “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract) and Fig. 2 shows the axis).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Regarding claim 6, the generator of duality modulated electromagnetic radiation according to claim 5 is rejected (see above).
Mirell in view of Fattal teaches the generator of duality modulated electromagnetic radiation according to claim 5.
Mirell further teaches the maximally achievable enrichment is an increasing function of the multiplicity of said interactions provided by the transmission grating Ω.sub.out>1 and the beam is said to be "enriched" when compared to an ordinary beam. Conversely, a beam with ΨN-out t<1 is said to be depleted. In comparison to an ordinary beam, the enriched beam is higher in energy relative to probability by a factor of .Ω sub.out>1 and the depleted beam is lower in energy relative to probability by a factor of .Ω sub.out<1” [col. 5, line 59-65], “In any case if Ω.sub.out>1, the output radiation is enriched and the DM is some positive-valued percentage expressing the percent deviation of .Ωsub.out from a normal beam .Ω.=1”, [col. 6, line 15-17]) teaches the maximally achievable enrichment is an increasing function of the multiplicity of said interactions).
Fattal teaches transmission grating configuration is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Regarding claim 14. Mirell teaches a method for generating duality modulated electromagnetic radiation (refer to US 9,817,165), comprising the steps of:

receiving the source beam at an input to a transmission grating configuration (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11); and 
emitting from at least one output of the transmission grating configuration an electromagnetic radiation beam (Fig. 2 shows output beam 13, [col. 8, line 67-col. 9, line 1]);; wherein 
the selected axis of the source beam, relative to the transmission grating configuration, imposes a desired duality modulation on the beam emitted from the at least one output of the transmission grating configuration (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell doesn’t explicitly teach the transmission grating configuration is a polarizer configuration.
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating configuration is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Fattal and Mao as applied to claim 8, and further in view of Brennesholtz (US 6,674,579). 

Regarding claim 10, the generator of totally depleted duality modulated electromagnetic radiation according to claim 8 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 8.
Mirell in view of Fattal and Mao doesn’t explicitly teach the polarizer is a two-channel polarizer, which has first and second separate outputs, and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy absorption in the polarizer.
Mirell and Brennesholtz are related to optical devices. 
Brennesholtz teaches a two-channel polarizer (“Fig. 1, a two-channel color polarizer device”, [Col. 2, lines 30-32];  “one channel, for example green … the red channel” [col. 3, lines 33-47]), which has first and second separate outputs (Fig. 1 shows green light 17' and red light 18' have separate directions), and wherein the first 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell in view of Mao to include a two-channel polarizer, which has first and second separate outputs, and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy absorption in the polarizer as taught by Brennesholtz for the predictable result of having the capability of adjusting the colors by controlling the throughput of two channels without changing the light of the color in the supply (abstract and col. 1, lines 8-10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Fattal and Mao as applied to claim 11, and further in view of Lefevre et al. (2016/036,3446).

Regarding claim 12, the generator of conventionally modulated totally depleted duality modulated electromagnetic radiation according to claim 11 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of conventionally modulated totally depleted duality modulated electromagnetic radiation according to claim 11.
Mirell in view of Fattal and Mao teaches the conventional modulating means is provided to the source, whereby the output of the polarizer emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam (Mirell: “FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell in view of Fattal and Mao doesn’t explicitly teach the conventional modulating means is provided intrinsically to the source.
Mirell and Lefevre are related to optical devices.
Lefevre teaches use of an intrinsically a polarized source (“source light signal may be polarized either because the light source of the interferometric measurement device is intrinsically a polarized source”, [0119]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to provide a conventional modulating means intrinsically to the source as taught by Lefevre for the predictable result of having the capability of using a light of a non-polarized light source and converting to a polarized light to use (optical component that allows polarizing rectilinearly the source light signal emitted by a non-polarized light source, [0119]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Fattal and Mao as applied to claim 11, and further in view of Modlin (US 2003/0205681).

Regarding claim 13, the generator of conventionally modulated totally depleted duality modulated electromagnetic radiation according to claim 11 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of conventionally modulated totally depleted duality modulated electromagnetic radiation according to claim 11.
Mirell further teaches a generator of conventionally modulated totally depleted duality modulated electromagnetic radiation. 
Mirell doesn’t explicitly teach the conventional modulating means is extrinsic to the source, whereby the generator emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam. 
Mirell and Modlin are related to optical devices.
Modlin teaches the conventional modulating means is extrinsic to the source, whereby the generator emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam (Extrinsically modulated continuous light sources are especially well suited for frequency-domain measurements”, [0110]).
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include a conventional modulating means extrinsic to the source, whereby the generator emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam, as taught by Modlin in [0110], for the predictable result of having the capability of frequency-domain 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872